In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Jacobson, J.), entered January 17, 2012, which, upon an order of the same court dated November 29, 2011, in effect, granting the defendant’s motion for summary judgment dismissing the complaint, is in favor of the defendant and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
At approximately 6:30 p.m. on June 27, 2005, the plaintiff, an employee of the third-party defendant, Delight Construction Company, allegedly was injured when he slipped and fell while descending an interior, permanently affixed ladder connecting the third floor and the roof of the defendant’s premises. The plaintiff alleged that the hatch which led to the roof of the subject building had been left open and, since it had rained *572earlier that day, the rain had fallen into the building, making the ladder slippery.
The defendant established, prima facie, that it did not create or have actual or constructive notice of the allegedly wet condition which caused the plaintiff to fall (see Pungello v Window Network, LLC, 102 AD3d 850 [2013]). In opposition, the plaintiff failed to raise a triable issue of fact (see Gordon v American Museum of Natural History, 67 NY2d 836, 837-838 [1986]).
The plaintiffs remaining contentions are without merit.
Accordingly, the Supreme Court properly, in effect, granted the defendant’s motion for summary judgment dismissing the complaint and, thus, the judgment dismissing the complaint must be affirmed. Dillon, J.E, Angiolillo, Roman and Sgroi, JJ., concur.